DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 13-15 of U.S. Patent No. 10,588,028. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. the omni-directional indication includes an identifier (ID) of a first sector associated with the first sectorized TXOP).
Claim 1 of Instant Application
Claim 1 of US 10,588,028
A method for use in a first station (STA), wherein the first STA is an IEEE 802.11 STA, the method comprising: 
A method for use in a first station (STA), wherein the first STA is an IEEE 802.11 STA, the method comprising: 
receiving an indication of a first transmission opportunity (TXOP) for sectorized transmissions associated with a second STA; 
receiving an omni-directional indication of a first sectorized transmission opportunity (TXOP) associated with a second STA, wherein the omni-directional indication includes an identifier (ID) of a first sector associated with the first sectorized TXOP;  
transmitting, an indication of a second TXOP for sectorized transmissions associated with the first 
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El Batt (US Pub. 2003/0152086).
Regarding claims 1, 7 and 13, El Batt teaches a method for use in a first station (STA), wherein the first STA is an IEEE 802.11 STA, the method comprising: receiving an indication of a first transmission opportunity (TXOP) for sectorized transmissions associated with a second STA [0099], [0100]; transmitting, an indication of a second TXOP for sectorized transmissions associated with the first STA on a condition that the sectorized transmissions associated with the second TXOP do not interfere with the sectorized transmissions associated with the first TXOP (“sending the RTS packet on all unblocked beams”, “In order to solve this problem, the transmission from S to D should, in accordance with the present invention, be halted for a short period of time so that node S can transmit a dedicated RTS .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over El Batt in view of Chu et al. (US Pub. 2010/0165963).
Regarding claims 2, 8 and 14, El Batt teaches the limitations in claims 1, 7 and 13 as shown above.  El Batt, however, does not teach receiving, from an access point (AP), an indication of a sector associated with the first TXOP that interferes with a sector associated with the second TXOP; and determining whether the sectorized transmissions associated with the first STA interfere with the sectorized transmissions associated with the second STA, based on the indication received from the AP.  Chu teaches receiving, from an access point (AP), an indication of a sector associated with the first TXOP that interferes with a sector associated with the second TXOP; and determining whether the sectorized transmissions associated with the first STA interfere with the sectorized transmissions associated with the second STA, based on the indication received from the AP [0047].  It would have been obvious to one skilled in the art to modify El Batt to have receiving, from an access point (AP), an indication of a sector associated with the first TXOP that interferes with a sector associated with the second TXOP; and determining whether the sectorized transmissions associated with the first STA interfere with the sectorized transmissions associated with the second STA, based on the indication received from the AP as taught by Chu in order to refrain transmission during reserved time [0041]. 

Regarding claims 3, 9 and 15, Chu teaches the second STA is in an overlapping basic service set (OBSS) [0009]. 
Regarding claims 4, 10 and 16, Chu teaches the first STA comprises an access point (AP) [0045].
Claims 5, 6, 11, 12, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over El Batt in view of Cordeiro (US Pub. 2011/0149842).
Regarding claims 5, 11 and 17, El Batt teaches the limitations in claims 1, 7 and 13 as shown above.  El Batt, however, does not teach the indication of the first TXOP comprises an indication that the transmissions associated with the second STA will be sectorized and an indication of a sector ID associated with the first TXOP.  Cordeiro teaches the indication of the first TXOP comprises an indication that the transmissions associated with the second STA will be sectorized and an indication of a sector ID associated with the first TXOP (sector ID 404 in Figure 4, see also “sector identification number (element 640) of one of the transmitted frames, such as the received RTS frame” in [0076]).  It would have been obvious to one skilled in the art to modify El Batt to have the indication of the first TXOP comprises an indication that the transmissions associated with the second STA will be sectorized and an indication of a sector ID associated with the first TXOP as taught by Cordeiro in order to identify the sector of a transmitting station through which the frame was transmitted [0048]. 
 Regarding claims 6, 12 and 18, Cordeiro teaches the indication that the transmissions associated with the second STA will be sectorized and the indication of a sector ID associated with the first TXOP, are combined in a single field of a frame (sector ID 404 in Figure 4).
Regarding claim 20, El Batt teaches the indication of the second TXOP and an indication of a second sector ID associated with the second TXOP are included in a Medium Access Control (MAC) field [0043].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over El Batt in view of Zhang et al. (US Pub. 2011/0069688).
Regarding claim 19, El Batt teaches the limitations in claim 13 as shown above.  El Batt, however, does not teach the indication of the second TXOP and an indication of a second sector ID associated with the second TXOP are included in a Physical Layer Convergence Protocol (PLCP) header.  Zhang teaches the indication of the second TXOP and an indication of a second sector ID associated with the second TXOP are included in a Physical Layer Convergence Protocol (PLCP) header (sector ID 85 in Figure 3C).  It would have been obvious to one skilled in the art to modify El Batt to have the indication of the second TXOP and an indication of a second sector ID associated with the second TXOP are included in a Physical Layer Convergence Protocol (PLCP) header as taught by Zhang in order to identify transmit sector [0038]. 
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. In pages 6-11, the applicant argues that the prior art does not teach “transmitting, an indication of a second TXOP for sectorized transmissions associated with the first STA on a condition that the sectorized transmissions associated with the second TXOP do not interfere with the sectorized transmissions associated with the first TXOP”.  El Batt teaches transmitting, an indication of a second TXOP for sectorized transmissions associated with the first STA (“the RTS packet” in [0099]) on a condition that the sectorized transmissions associated with the second TXOP do not interfere with the sectorized transmissions associated with the first TXOP (“unblocked beams” in [0099]).  El Batt also teaches transmitting the indication without considering the condition (“transmitting the channel reservation packets on all beams” in [0099]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414